PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/742,383
Filing Date: 14 Jan 2020
Appellant(s): Toyota Research Institute, Inc.



__________________
Mark Harper
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/15/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 8,454,817 B2) and further in view of Gidwani et al. (us 2016/0111564 A1).
Regarding claim 1, Xu et al. teach a method for tailoring a multi-step chemical reaction having competing elementary steps (Claim 1 discloses a multi-step redox reaction.), the method comprising: providing a layered piezo-catalytic system (Claim 1 discloses a piezoelectric material. Further, fig. 3 discloses the Perovskite crystal lattice of a piezoelectric material which is composed of many layers.); applying a voltage bias to the layered piezo-catalytic system and straining the metal catalyst overlayer such that the strained metal catalyst overlayer has an altered catalytic activity (Abstract discloses a mechanical stress is applied to the material. The mechanical stress applied to the piezoelectric material causes an electrical potential build up on the surface of the material due to the piezoelectric properties of the material which would inherently alter the catalytic activity of the material.); exposing reagents for at least one step of the multi-step chemical reaction to the strained metal catalyst (Abstract discloses when the piezoelectric material stressed in this manner is placed in direct contact with the redox reaction reactant(s), the potential on the polarized surface can be used as chemical driving energy to initiate the reaction, such as to split water and generate hydrogen gas.); wherein the multi-step chemical reaction comprises a reaction selected from the group consisting of: aqueous electrocatalysis, steam reforming of methane, CO oxidation, NO oxidation, ammonia synthesis, and acetylene hydrogenation (Abstract discloses splitting water into hydrogen and oxygen. This is one of many examples of aqueous electrocatalysis.); and catalyzing the at least one step of the multi-step chemical reaction (Abstract discloses the mechanical energy applied to the piezoelectric material, such as vibration energy from natural or man-made sources, can be converted directly into chemical energy to initiate the reaction.). 
However, Xu et al. do not teach do not teach wherein the layered piezo-catalytic system comprises a metal catalyst overlayer disposed on a piezo-electric substrate.
Gidwani et al. teach an energy conversion device incorporating the use of a piezoelectric material (Paragraph 0133). Further, wherein the layered piezo-catalytic system comprises a metal catalyst overlayer disposed on a piezo-electric substrate (Paragraphs 0133-0138 and figure 20 disclose a catalyst layer comprising Pt, element 2001, arranged on a piezoelectric material, element 2003.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify the piezo-catalytic system of Xu to include an overlayer as disclosed by Gidwani in order to accelerate oxidation reactions and increase power.
Regarding claims 2 and 4, Xu and Gidwani et al. teach the method for tailoring a multi-step chemical reaction having competing elementary steps according to claim 1. However, Xu does not teach wherein the layered piezo-catalytic system comprises a metal catalyst overlayer disposed on a piezo-electric substrate; or wherein the metal catalyst overlayer comprises a metal selected from the group consisting of: Pt, Pd, Au, Ag, Ir, Os, Ru, Fe/K+, Pd-Ag, Pd-Au, platinum nanoalloys, and platinum group metal (PGM) alloys.
Gidwani et al. teach an energy conversion device incorporating the use of a piezoelectric material (Paragraph 0133). Further, wherein the layered piezo-catalytic system comprises a metal catalyst overlayer disposed on a piezo-electric substrate (Paragraphs 0133-0138 and figure 20 disclose a catalyst layer comprising Pt, element 2001, arranged on a piezoelectric material, element 2003.); or wherein the metal catalyst overlayer comprises a metal selected from the group consisting of: Pt, Pd, Au, Ag, Ir, Os, Ru, Fe/K+, Pd-Ag, Pd-Au, platinum nanoalloys, and platinum group metal (PGM) alloys (Paragraph 0134 discloses platinum.).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the piezo-catalytic system of Xu to include an overlayer as disclosed by Gidwani in order to accelerate oxidation reactions and increase power.

NEW GROUNDS OF REJECTION
None.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejections made under 35 USC 112(a) and 112(b) were previously withdrawn in advisory action submitted on 5/2/2022. Further, pending claim 3 was determined to contain allowable subject matter being that no art rejections were applied.

(2) Response to Argument
Arguments labeled A-D in Appeal Brief are related to the previous rejections made under 35 USC 112(a) and 112(b). These rejections have since been withdrawn by the Examiner in the advisory action submitted on 5/2/2022 and therefore Arguments A-D do not need to be considered.

Argument E:  Regarding the Rejection of Claims 1-4 Under 35 U.S.C. § 103, Appellant Submits Claims 1-4 Are Not Obvious In View of Xu et al. (U.S. 8,454,817) in view of Gidwani et al. (U.S. 2016/0111564)
Claim 1 recites in part (emphasis added) “providing a layered piezo-catalytic system comprising a piezo-electric substrate and a metal catalyst overlayer disposed on the piezo-electric substrate.” FIG. 1 of the application provided below (annotated) shows a layered piezo-catalytic system 20 with a piezo-electric substrate and a metal catalyst overlayer disposed on the piezo- electric substrate.

    PNG
    media_image2.png
    275
    497
    media_image2.png
    Greyscale

In the Office Action of February 15, 2022, the Office cites FIG. 3 of Xu et al. (provided below) for disclosing a “layered piezo-electric system.” However, Appellant submits FIG. 3 of Xu et al. is a “view of the Perovskite structure of PZT” (col. 3, lines 18-19) and to interpret the atomic structure of PZT as a “layered piezo-electric system” goes beyond the broadest reasonable interpretation of claim 1. Stated differently, one skilled in the art would not interpret an atomic structure with repeating atomic units as a layered system, particularly in view of the teachings of the present specification.

    PNG
    media_image3.png
    395
    481
    media_image3.png
    Greyscale


Stated differently, given the “layered piezo-electric system” disclosed and taught in the present application, one skilled in the art would not equate an atomic structure of PZT as being a layered piezo-electric system. Accordingly, for at least this reason Appellant submits Xu et al. fails to disclose a “layered piezo-electric system” and the Office has failed to provide a prima facie case of obviousness for the rejection of claim 1 under 35 U.S.C. 103.
In addition, the Office has acknowledged that Xu et al. fails to disclose “a metal catalyst overlayer disposed on a piezo-electric substrate” and has narrowly cited paragraphs [0133]-[0138] and FIG. 20 of Gidwani et al. for disclosing this feature. However, Gidwani et al. is directed to an energy conversion device (Abstract) and teaches one skilled in the art that the “emissions of phonons generated by catalytic reactions are converted into electrical current by piezo-electric effects within materials as the phonons impact the materials” (par. [(0133]). Also, Gidwani et al. discloses that as “reactants interact with the catalytic layer 2001 [in FIG. 20], phonons generated by the reactions are conducted into the piezoelectric material 2003” and “[a]s a result a potential is induced in the piezoelectric material 2003 at the electrical contacts 2002.” (par. [0136)).
Accordingly, Gidwani et al. teaches one skilled in the art that a catalyst layer is used to provide phonons to a piezo-electric substrate so that electricity is generated. Stated differently, Gidwani et al. teaches one skilled in the art that a catalyst layer is used to produce a desired effect in a piezo-electric substrate and not that a piezo-electric substrate is used to provide a desired effect in a catalyst layer.
In addition, Xu et al. uses vibration (mechanical energy) of a piezo-electric material to create charge at a surface of the piezo-electric material itself such that the piezo-electric material itself reacts catalytically with surrounding chemical species. Therefore, covering this piezo- electric material surface with a separate catalyst overlayer as taught in Gidwani et al. would prevent the piezo-electric material from interacting with surrounding reagents and destroy the intended operation of the invention disclosed in Xu et al.
Accordingly, Appellant submits one skilled in the art would not be motivated to combine the teachings of Gidwani et al. with the teachings of Xu er al. in order to arrive at the method recited in claim 1.
For at least these reasons, Appellant submits claim 1 is not obvious in view of Xu et al. and Gidwani et al. and respectfully requests the rejection of claim 1 and dependent claims 2-4 under 35 U.S.C. 103 be reversed.
Examiner Response to Argument E: The claim language of claim 1 states a “layered piezo-electric system” which is broad in itself. Does the “overlayer” make the system “layered” or is it the substrate itself in addition to the overlayer? In either case, Xu et al. teaches layers of Pb-Ti-O atoms in its crystal structure in Figure 3 (there is simply not one atomic layer). Further, modifying the material of Xu with the metal catalyst overlayer disclosed in Gidwani would also yield a “layered” system.
Applicant’s desired effect is not reflected in the claim language. Gidwani is merely used to modify the piezoelectric material of Xu by addition of a metal catalyst overlayer. The claim language of claim 1 states “applying a voltage bias to the layered piezo-catalytic system and straining the metal catalyst overlayer such that the strained metal catalyst overlayer has an altered catalytic activity”. This is achieved in Gidwani. Gidwani discloses the emissions of phonons generated by catalytic reactions are converted into electrical current by piezo-electric effects within materials as the phonons impact the materials (¶0133). In the exemplary embodiment of FIG. 20, as the reactants interact with the catalytic layer 2001, phonons generated by the reactions are conducted into the piezoelectric material 2003. As a result, a potential is induced in the piezoelectric material 2003 at the electrical contacts 2002 (¶0136). Reactants interacting with the catalytic layer will cause the Pt atoms in the overlayer to strain due to electronic effects in the atoms. 
Finally, the Applicant does not clearly explain why modifying Xu with Gidwani would destroy the intended operation of Xu. Gidwani discloses acoustic, ultrasonic or gigahertz acoustic Rayleigh waves can be used on the catalyst side of the exemplary device of FIG. 20 to stimulate the reaction rate and synchronize the emission of phonons, to enhance the magnitude of the phonon emission and to cause coherent emission, greatly enhancing both the peak and average power delivered to the piezoelectric material 2003. Acoustic Rayleigh waves accelerate oxidation reactions on platinum catalyst surfaces. Surface acoustic waves can be generated on the surface of the catalyst 2001 using a generator (not shown). Such waves may have acoustic, ultrasonic or gigahertz frequencies. The Rayleigh waves induce reactions so as to synchronize the reactions, which in turn synchronizes the emission of phonons. The result is a pulsing bunching of the reactions, which enhances the power delivered to the piezoelectric material 2003 (¶0138). This provides proper motivation to modify Xu with the reference of Gidwani being that the overlayer of Gidwani comprises platinum catalyst surfaces which accelerates oxidation reactions. This acceleration will ultimately cause power enhancement as previously disclosed in the rejection.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729                                                                                                                                                                                                        
Conferees:
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729       

/CHRISTINE S TIERNEY/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                         
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.